Exhibit 10.4


AMENDMENT NO. 1 TO
AGREEMENTS




This amendment dated as of December 30, 2005, amends the Agreement dated as of
March 1, 1999 (“Change in Control Agreement”) by and between R. Dale Floyd
(“Executive”), Cavalry Banking (“Bank”) and Cavalry Bancorp, Inc. (“Company”)
and the Non-Competition, Non-Disclosure and Non-Solicitation Agreement dated as
of September 11, 2004, between Executive and the Bank (“Non-Competition
Agreement” and collectively with the Change in Control Agreement, the “Original
Agreements”).


WHEREAS, the Company is a party to an Agreement and Plan of Merger by and
between the Company and Pinnacle Financial Partners, Inc. dated as of September
30, 2005 (the “Merger Agreement”);


WHEREAS, the parties desire to amend the Original Agreements in order to address
certain federal income tax issues arising under Section 280G of the Internal
Revenue Code upon the consummation of the Merger Agreement and to provide for
certain protections to the Company in certain events;


NOW, THEREFORE, the parties agree as follows:


1. Except as specifically modified herein, the terms of the Original Agreements
remain in force and effect (the Original Agreements, as amended hereby, are
hereinafter referred to as the “Agreements”).


2. The parties agree that the term of the Change in Control Agreements are
extended for one year, in accordance with the provisions of Section 1.


3. The parties agree that concurrently with the execution hereof, Executive
shall receive a one-time payment of $41,000.00.


4. In the event of a Change in Control, as provided in the Change in Control
Agreement, the amount which would otherwise be paid under Section 5 (Change in
Control) shall be limited so that the “base amount” as calculated pursuant to
Section 5(c) shall exclude the payment provided in Section 3 above, and the
total paid under Section 5(c) shall be reduced by the amount of the payment
provided in Section 3 above.


5. The period of the non-competition agreement contained in Section 2 of the
Agreement shall be amended to 15 months instead of 12 months.




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 on December
30, 2005.
 

 

 
Executive:
 
/s/ R. Dale Floyd
 
R. Dale Floyd
   






  CAVALRY BANKING
by:
 Lewis Signature [irasig.jpg]  
Ira B. Lewis, Jr.
   






 
CAVALRY BANCORP, INC.
by:
 Jones Signature [jonessig.jpg]  
William S. Jones
   


